RENDERED: MAY 6, 2022; 10:00 A.M.
                         NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2021-CA-0293-MR


BOYD COUNTY SHERIFF’S OFFICE                                        APPELLANT


               APPEAL FROM BOYD CIRCUIT COURT
v.        HONORABLE JOHN DAVID PRESTON, SPECIAL JUDGE
                     ACTION NO. 20-CI-00378


JAMES JOHNSON                                                          APPELLEE


                                     OPINION
                                    REVERSING

                                   ** ** ** ** **

BEFORE: CETRULO, DIXON, AND LAMBERT, JUDGES.

DIXON, JUDGE: Boyd County Sheriff’s Office (hereinafter “BCSO”) appeals the

order denying its motion to dismiss James Johnson’s claim for unjust enrichment

entered by the Boyd Circuit Court on February 20, 2021. BCSO contends it was

entitled to sovereign immunity for this claim. Following a careful review of the

briefs, the record, and the law, we reverse.
            BACKGROUND FACTS AND PROCEDURAL HISTORY

                James Johnson is employed by BCSO and alleges he and other

employees were required, or were permitted, to work in excess of their regular

hours, entitling them to overtime compensation. To avoid paying the higher

overtime rate, BCSO offered the employees an hour-for-hour of compensation time

for each overtime hour.

                While a one-for-one exchange of overtime for compensation hours is

permitted under KRS1 337.285(4),2 it must be at the written request of the

employee, “made freely and without coercion, pressure, or suggestion by the

employer, and upon a written agreement reached between the employer and the . . .

employee . . . before the performance of the work.” Id. Here, Johnson neither

requested nor agreed to this arrangement. Moreover, Johnson contends BCSO

pressured him to accept its proposal after having worked the additional hours.

                Consequently, Johnson sued BCSO3 on his behalf, as well as other

similarly situated employees. Among Johnson’s claims was one of unjust

enrichment since he worked additional hours but was never paid the higher


1
    Kentucky Revised Statutes.
2
  A “county . . . employee . . . who is authorized to work one (1) or more hours in excess of the
prescribed hours per week may be granted compensatory leave on an hour-for-hour basis.”
3
  Johnson also sued the County of Boyd, Kentucky, and the Boyd County Fiscal Court. Since
neither of those entities is a party to this appeal, we need not address them further.



                                               -2-
overtime rate.4 BCSO moved the trial court to dismiss the claim alleging it was

entitled to sovereign immunity. The trial court found BCSO had no sovereign

immunity against the unjust enrichment claim and denied the motion to dismiss.5

This appeal followed.

                              STANDARD OF REVIEW

              This appeal is properly before us because an order denying a claim of

immunity is immediately appealable. Harrod v. Caney, 547 S.W.3d 536, 540 (Ky.

App. 2018); Breathitt Cty. Bd. of Educ. v. Prater, 292 S.W.3d 883, 887 (Ky.

2009); Mattingly v. Mitchell, 425 S.W.3d 85, 89 (Ky. App. 2013). Entitlement to

immunity is a question of law. See Univ. of Louisville v. Rothstein, 532 S.W.3d

644, 647 (Ky. 2017); Rowan Cty. v. Sloas, 201 S.W.3d 469, 475 (Ky. 2006) (citing

Jefferson Cty. Fiscal Ct. v. Peerce, 132 S.W.3d 824, 825 (Ky. 2004)). Questions

of law are reviewed de novo. Rothstein, 532 S.W.3d at 647 (citing Cumberland

Valley Contractors, Inc. v. Bell Cty. Coal Corp., 238 S.W.3d 644, 647 (Ky. 2007)).




4
 Both Johnson’s original and amended complaints contained six counts. The other five counts
were for claimed violations of Kentucky’s wage and hour statutes, KRS 337.010 et seq.
5
  In the same order, the trial court dismissed Johnson’s claims under KRS 337.055 and KRS
337.060, but made no specific mention about his claims under KRS 337.020, KRS 337.285, or
KRS 337.385. Even so, the content of the order indicates BCSO had no immunity for these
claims and did not dismiss them.

                                            -3-
                                     ANALYSIS

             On appeal, BCSO argues the trial court erred by determining BCSO is

not entitled to sovereign immunity for Johnson’s unjust enrichment claim. This is

the sole issue before us as “the scope of appellate review of an interlocutory appeal

of the trial court’s determination of the application of . . . immunity is limited to

the specific issue of whether the immunity was properly denied and nothing more.”

Baker v. Fields, 543 S.W.3d 575, 578 (Ky. 2018).

             Sovereign immunity is broad, protecting the state not only from the

imposition of money damages but also from the burden of defending a lawsuit.

Meinhart v. Louisville Metro Gov’t, 627 S.W.3d 824, 830 (Ky. 2021); Lexington-

Fayette Urban Cty. Gov’t v. Smolcic, 142 S.W.3d 128, 135 (Ky. 2004) (“Immunity

from suit includes protection against the ‘cost[s] of trial’ and the ‘burdens of

broad-reaching discovery’ that ‘are peculiarly disruptive of effective

government.’”) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 817-18, 102 S. Ct.

2727, 2738, 73 L. Ed. 2d 396, 409-10 (1982)). The doctrine of sovereign

immunity also covers departments, boards, and agencies that are integral parts of

state government. See Bryant v. Louisville Metro Housing Auth., 568 S.W.3d 839,

846 (Ky. 2019). The immunity of governmental and quasi-governmental agencies

is referred to as “governmental” as opposed to “sovereign” immunity, although this

delineation in terminology is a distinction without a difference. Id.


                                          -4-
              Here, it is acknowledged that BCSO is an agency which may be

entitled to sovereign – or governmental – immunity; the issue is whether immunity

was waived. The Constitution of Kentucky vests the General Assembly with the

authority to waive immunity for the Commonwealth and its agencies. Benningfield

v. Fields, 584 S.W.3d 731, 736 (Ky. 2019).6 However, it is well-established that

we will find waiver only where one is stated “by the most express language or by

such overwhelming implications from the text as [will] leave no room for any other

reasonable construction.” Murray v. Wilson Distilling Co., 213 U.S. 151, 171, 29

S. Ct. 458, 464-65, 53 L. Ed. 742 (1909).

              The doctrine of sovereign immunity extends to both tort and contract

actions. Univ. of Louisville v. Martin, 574 S.W.2d 676, 677 (Ky. App. 1978). In

the case herein, most of Johnson’s claims arise from his employment contract with

BCSO; only one of his claims is not based in contract – the one for unjust

enrichment. At this early stage, however, we need not delve too deeply into the

merits of Johnson’s claim. We must merely determine if BCSO was entitled to

immunity or whether a valid waiver applies to this specific claim.

              The case herein is like Lipson v. University of Louisville, 556 S.W.3d

18 (Ky. App. 2018), in which the parties entered into a written employment



6
  “The General Assembly may, by law, direct in what manner and in what courts suits may be
brought against the Commonwealth.” KY. CONST. § 231.

                                            -5-
agreement. Id. Our Court found Lipson could not establish that his written

employment contract was violated because he received more total wages than were

due him under the terms of his contract. Id. at 28. His claims for unjust

enrichment were based on documents that were never signed by the University.

Accordingly, the Court held:

             Whatever the merits of Lipson’s unjust enrichment claim
             against the University may be, Lipson cannot recover
             against the University under this equitable remedy
             because there is no waiver of immunity for anything
             other than a written contract. See [Commonwealth v.
             Whitworth, 74 S.W.3d 695, 700 (Ky. 2002)] (holding
             governmental immunity prevents the enforcement of an
             oral contract); [Furtula v. Univ. of Kentucky, 438 S.W.3d
             303, 310 (Ky. 2014)] (holding no waiver of
             governmental immunity for oral or implied contracts).
             Therefore, the University was properly granted summary
             judgment in its favor as to Lipson’s claim for unjust
             enrichment.

Id. (emphases added).

             The doctrine of unjust enrichment is an equitable one for a “contract

implied in law” – or an implied contract. Union Cent. Life Ins. Co. v. Glasscock,

270 Ky. 750, 110 S.W.2d 681, 686 (1937). It is not based on a “contract obligation

in the true sense, but a quasi[-]contract, constructively imported by law, as where

one has received money or its equivalent under such circumstances that in equity

and in good conscience he ought not to retain it[.]” Id. Thus, as pointed out by

Lipson, there is no waiver of immunity for the unjust enrichment claim, and it may


                                         -6-
not proceed. Thus, to the extent Johnson’s claim is one of unjust enrichment, the

BCSO must be afforded immunity.

                                 CONCLUSION

            Therefore, and for the foregoing reasons, the order entered by the

Boyd Circuit Court is REVERSED to the extent it denied BCSO immunity against

Johnson’s unjust enrichment claim.



            ALL CONCUR.



BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

Jeffrey C. Mando                          Randall S. Strause
Jennifer L. Langen                        Andrew Williams
Covington, Kentucky                       Louisville, Kentucky




                                        -7-